Citation Nr: 0918634	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-00 517	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar disc disease, L5-S1.

2.  Entitlement to service connection for lumbar disc 
disease, L5-S1, to include as secondary to residuals of 
arthrodesis, left ankle.

3.  Entitlement to service connection for arthritis of the 
hips, to include as secondary to residuals of arthrodesis, 
left ankle.

4.  Entitlement to service connection for arthritis of the 
knees, to include as secondary to residuals of arthrodesis, 
left ankle.

5.  Entitlement to service connection for arthritis of the 
left shoulder.

6.  Entitlement to an evaluation in excess of 40 percent 
disabling for residuals of arthrodesis, left ankle.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to June 
1952 and from September 1953 to April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Huntington, West Virginia.  Jurisdiction over the Veteran's 
case was subsequently transferred to the St. Petersburg, 
Florida RO.

In March 2009, the Veteran testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The issues of entitlement to service connection for lumbar 
disc disease, L5-S1, to include as secondary to residuals of 
arthrodesis, left ankle, and entitlement to service 
connection for arthritis of the knees, to include as 
secondary to residuals of arthrodesis, left ankle, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a September 1984 decision, the Board denied the 
Veteran's claim of entitlement to service connection for a 
back condition.  The Veteran was notified of this decision in 
September 1984.

2.  The evidence received since the September 1984 Board 
decision raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for lumbar 
disc disease, L5-S1.

3.  There is no competent medical evidence showing that the 
Veteran developed arthritis of the hips as a result of 
service or proximately due to, the result of, or aggravated 
by a service-connected disease or injury.

4.  There is no competent medical evidence showing that the 
Veteran developed arthritis of the left shoulder as a result 
of service.

5.  In March 2009, prior to the promulgation of a decision in 
the appeal, the Veteran, through his representative, 
indicated at a video-conference hearing before the 
undersigned Acting Veterans Law Judge that he wished to 
withdrawal the appeal of the issue of entitlement to an 
evaluation in excess of 40 percent disabling for residuals of 
arthrodesis, left ankle.


CONCLUSIONS OF LAW

1.  The September 1984 Board decision that denied service 
connection for a back condition is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for lumbar disc disease, L5-
S1.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  Arthritis of the hips was not incurred in or aggravated 
by service, and has not been shown to be proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2008).

4.  Arthritis of the left shoulder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) in regard to the 
issue of entitlement to an evaluation in excess of 40 percent 
disabling for residuals of arthrodesis, left ankle, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen

In a September 1984 Board decision, the Veteran was denied 
service connection for a back disorder on the basis that 
there was no evidence associating the Veteran's back disorder 
with the Veteran's active service or with any service-
connected disorder.  At the time of the September 1984 Board 
decision the pertinent evidence of record included the 
Veteran's service treatment records, private treatment notes, 
and VA Compensation and Pension (C&P) exam reports, dated in 
September 1962, June 1981, and October 1982.  

The September 1984 Board decision became final based on the 
evidence then of record.  38 U.S.C.A. §§ 7103, 7104(a); 
38 C.F.R. § 20.1100.  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for degenerative arthritis 
of the back in November 2003.  The pertinent evidence 
received subsequent to the September 1984 Board decision 
includes a statement from a VA physician dated in October 
2008 indicating that the Veteran's inability to normally use 
his left ankle has affected the Veteran's back.  The Board 
finds that the evidence submitted since the September 1984 
Board decision is new in that it was not associated with the 
claims folder prior to the September 1984 Board decision and 
material because it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  As such, the Board 
finds that new and material evidence to reopen the claim of 
entitlement to service connection for lumbar disc disease, 
L5-S1, has been received, and, therefore, the claim is 
reopened.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

A.  Arthritis of the Hips

The Veteran seeks entitlement to service connection for 
arthritis of the hips, to include as secondary to residuals 
of arthrodesis, left ankle.  The Veteran contends that he has 
arthritis of the hips due to his left ankle condition.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any hip conditions.  
Upon examination at discharge from active duty in February 
1962, due to the findings of a Physical Examination Board 
(PEB), the Veteran was not found to have any hip or 
musculoskeletal conditions.

The Veteran's post-service treatment records reveal that the 
Veteran has been treated for complaints of hip pain on a 
number of occasions since service.  In February 2003 the 
Veteran was afforded an X-ray examination of the right hip 
due to his complaints of pain.  The X-ray revealed normal 
bones and joints of the right hip as well as visible right 
sacroiliac joint and symphysis pubis.  The Board notes that 
the Veteran's post-service treatment records do not provide 
any diagnosis for the Veteran's reported hip conditions and 
do not afford any indication that the Veteran's alleged hip 
conditions are related to the Veteran's active service or to 
the Veteran's left ankle disability.

In a statement submitted by a VA physician, dated in October 
2008, the physician indicated that the Veteran's inability to 
use the left ankle normally has affected the Veteran's hips.

In light of the evidence, the Board finds that entitlement to 
service connection for arthritis of the hips is not 
warranted.  The Veteran's service treatment records do not 
reveal any complaint, diagnosis, or treatment for any hip 
conditions.  The Veteran's post-service treatment records, 
while noting complaints of pain in the hips, do not provide 
any diagnosis of any hip conditions.  The Board notes that 
the Veteran is competent to report that he has hip pain.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, pain alone does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Congress 
has specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In addition, there is no evidence associating any 
hip condition to the Veteran's active service.  As such, the 
Veteran's claim of entitlement to service connection for 
arthritis of the hips must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for arthritis of the hips, to include as secondary to 
residuals of arthrodesis, left ankle, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Arthritis of the Left Shoulder

The Veteran seeks entitlement to service connection for 
arthritis of the shoulder.  The Veteran contends that his 
current degenerative condition of the left shoulder is 
related to his active service.

The Veteran's service treatment records reveal that he had 
complained of pain in the left shoulder in January 1954.  X-
ray examination of the shoulders revealed no significant 
abnormality.  The Veteran was treated for complaints of right 
shoulder pain after being involved in a motor vehicle 
accident in February 1962.  The Veteran was not diagnosed 
with any condition.  Upon examination at discharge from 
active duty in February 1962, due to the findings of a PEB, 
the Veteran was not found to have any back or musculoskeletal 
conditions.

The Veteran's post-service treatment records revealed that he 
had a few small subcortical degenerative cystic changes at 
the junction of the anatomic neck and head of the left 
humerus after X-ray examination in April 2003.  The Veteran's 
post-service treatment records do not reveal any evidence 
that the Veteran's current left shoulder condition is related 
to the Veteran's active service or the Veteran's acute 
shoulder pain in service.

In light of the evidence, the Board finds that entitlement to 
service connection for arthritis of the left shoulder is not 
warranted.  The Veteran's service treatment records reveal 
that he was treated for complaints of left shoulder pain; 
however, upon examination at separation from service, he did 
not have any left shoulder conditions.  Subsequently, the 
Veteran was diagnosed with a left shoulder condition in April 
2003 after X-ray examination.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
medical evidence does not show the presence of a diagnosed 
shoulder condition until 41 years after separation from 
service.  This is significant evidence against the claim.  In 
addition, there is no evidence of record indicating that the 
Veteran's current left shoulder condition may be associated 
with the Veteran's active service, including his treatment 
for left shoulder pain in service.  As such, the Veteran's 
claim of entitlement to service connection for arthritis of 
the left shoulder must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for arthritis of the left shoulder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Dismissal of Withdrawn Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant, through his authorized 
representative, at the March 2009 hearing, has withdrawn the 
appeal of the issue of entitlement to an evaluation in excess 
of 40 percent disabling for residuals of arthrodesis, left 
ankle, and, hence, there remain no allegations of errors of 
fact or law for appellate consideration in regard to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review this issue on appeal and the issue is dismissed.

IV.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
reports of Drs. W.H. and D.E.H., and was provided an 
opportunity to set forth his or her contentions during the 
hearing before the undersigned Acting Veterans Law Judge.

The Board acknowledges that the Veteran was not afforded VA 
medical examinations in regard to his claims of entitlement 
to service connection for arthritis of the hips, to include 
as secondary to residuals of arthrodesis, left ankle, or 
entitlement to service connection for arthritis of the left 
shoulder.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, in regard to the Veteran's claim of entitlement 
to service connection for arthritis of the hips, to include 
as secondary to residuals of arthrodesis, left ankle, the 
Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any hip condition, his 
post-service medical records do not reveal any diagnosis of 
any arthritis of the hips or any other condition of the hips, 
and there is no evidence that any hip condition may be 
associated with his active service.  As such, the Board finds 
it unnecessary to afford the Veteran a VA medical examination 
regarding this claim.

In regard to the Veteran's claim of entitlement to service 
connection for arthritis of the left shoulder, the Veteran's 
service treatment records reveal that he had complained of 
and was treated for left shoulder pain; however, the Veteran 
was not diagnosed with any left shoulder condition and was 
not noted to have any left shoulder condition up separation 
from service.  He is currently diagnosed with degenerative 
changes of the left shoulder; however, there is no evidence 
indicating that the Veteran's current left shoulder 
degenerative changes may be related to his active service.  
As such, the Board finds it unnecessary to afford the Veteran 
a VA medical examination regarding this claim.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for lumbar disc disease, L5-S1, has been 
received; to this extent, the appeal is granted.

Entitlement to service connection for arthritis of the hips, 
to include as secondary to residuals of arthrodesis, left 
ankle, is denied.

Entitlement to service connection for arthritis of the left 
shoulder is denied.

The appeal regarding the Veteran's claim of entitlement to an 
evaluation in excess of 40 percent disabling for residuals of 
arthrodesis, left ankle, is dismissed.


REMAND

The Veteran seeks entitlement to service connection for 
lumbar disc disease, L5-S1, and entitlement to service 
connection for arthritis of the knees.

The Veteran's service treatment records reveal that the 
Veteran was treated for complaints of low back pain in March 
1955.  An X-ray examination of the Veteran's back did not 
reveal any bony pathology.  In August 1958 the Veteran was 
again treated for complaints of low back pain and was 
diagnosed with recurrent low back strain.  In a treatment 
note dated in May 1960 he had some trouble in the right S-I 
area.  The physician indicated that this was due to the 
Veteran's use of crutches for his left foot and ankle 
condition.  In April 1961, he was treated for a left neck 
strain after being involved in a motor vehicle accident.  He 
was treated for complaints of pain in the back of the neck 
after being involved in another motor vehicle accident in 
February 1962.  The Veteran was diagnosed with a muscle spasm 
in the cervical spine.  The Veteran's service treatment 
records do not reveal any complaint, diagnosis, or treatment 
for any arthritis of the knees.  Upon examination at 
discharge from active duty in February 1962, due to the 
findings of a PEB, the Veteran was not found to have any 
back, knee, or musculoskeletal conditions.

The Veteran's post-service treatment records reveal that he 
is currently diagnosed with lumbar disc disease, L5-S1, and 
degenerative joint disease of the knees status post 
arthroscopy.

In statement, dated in October 2008, a VA physician indicated 
that the Veteran's inability to normally use his left ankle 
caused other knee problems, requiring surgery, and also 
affecting the back.  No rationale for the opinion was 
provided.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his lumbar disc disease, L5-
S1, or arthritis of the knees.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran's service treatment records reveal that he was 
treated for low back pain in service, is currently diagnosed 
with lumbar disc disease, L5-S1, and there is an indication 
that his current back condition may be associated with the 
Veteran's service-connected left ankle condition, the claim 
must be remanded for the Veteran to be afforded an 
appropriate examination.

In addition, as the Veteran is currently diagnosed with 
degenerative joint disease of the knees and there is an 
indication that this condition may be associated with his 
service-connected left ankle disorder, the claim must be 
remanded for the Veteran to be afforded an appropriate 
examination.

The Veteran must be informed of the importance of reporting 
to any scheduled VA examinations, and of the possible adverse 
consequences of failing to so report.  See 38 C.F.R. § 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any back, left knee and/or right knee 
disability found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner, and the 
examination report must document such 
review.  All indicated studies should be 
performed and all findings should be 
reported in detail.  If a back, right 
knee or left knee disability is 
diagnosed, the examiner should opine as 
to whether it is at least as likely as 
not that the condition is related to or 
had its onset in service.  If the 
examiner determines that the Veteran's 
back, right knee or left knee disability 
is not related to or had its onset in 
service, the examiner is asked to comment 
on whether it is at least as likely as 
not that any back, right knee or left 
knee disability is proximately due to or 
the result of the Veteran's service-
connected left ankle condition.  In doing 
so, the examiner must acknowledge and 
comment on the October 2008 VA medical 
statement associated with the claims 
folder.  The examiner must provide a 
complete rationale any opinion in a 
legible report.  

2.  Thereafter, the RO should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


